993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.v.JOHN G. WHITTAKER;  Cecilia B. Whittaker, Pe titioners-Appellants,COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 92-2322.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 11, 1993Decided:  June 8, 1993

On Appeal from the United States Tax Court.  (Tax Ct. )
John G. Whittaker, Cecilia B. Whittaker, Appellants Pro Se.
Gary R. Allen, Paula Keyser Speck, United States Department of Justice, Washington, D.C., for Appellee.
USTC
AFFITMED.
Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
John G. Whittaker and Cecilia B. Whittaker appeal from the Tax Court's decision finding a deficiency in income tax due and imposing additions to tax and increased interest.  Our review of the record and the Tax Court's opinion discloses no error and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Tax Court.  Whittaker v. Commissioner of Internal Revenue, No. 86-15802 (U.S.T.C. Jan. 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED